   Case: 1:11-cv-02961 Document #: 464 Filed: 01/04/19 Page 1 of 4 PageID #:7910



                          UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

RALPH HOLMES, et al., on behalf of themselves )
and all others similarly situated,            )
                                              )
                                Plaintiffs,   )                 Case No. 11 C 2961
                                              )
                v.                            )                 Honorable Marvin E. Aspen
                                              )
JOHN BALDWIN, Acting Director of Illinois     )                 Magistrate Judge Young B. Kim
Department of Corrections; et al.,            )
                                              )
                                Defendants.   )

                   DEFENDANTS’ UPDATED REPORT TO THE COURT

        This report contains information regarding compliance and efforts made by the Illinois

Department of Corrections (IDOC) to comply with the Holmes Settlement Agreement, which was

entered into on July 26, 2018. This report covers the time period from November, 2018, through

the present. The settlement was entered into pursuant to Rule 23 of the Federal Rules of Civil

Procedure and contains the terms of a settlement entered into by and among the Plaintiffs, on

behalf of themselves and members of the Plaintiff Class, and Defendant, through their respective

counsel in the above captioned action (collectively, “the Parties”).

        IV. IDENTIFYING DEAF AND HARD OF HEARING INMATES THROUGH
        HEARING SCREENING AND AUDIOLOGICAL EVALUATIONS

        IDOC previously reported that a hearing screening is, by IDOC directive, a part of all intake

and periodic physical examinations. Plaintiffs have sought clarification from IDOC regarding

whether in fact hearing screenings are actually performed as part of all such examinations. IDOC

states here that it has no reason to believe that its directive is not being followed, but it will follow

up with Wexford to confirm this.




                                                   1
   Case: 1:11-cv-02961 Document #: 464 Filed: 01/04/19 Page 2 of 4 PageID #:7911



       V.   CREATION AND MAINTENANCE OF A CENTRALIZED DATABASE
       OF DEAF AND HARD OF HEARING INMATES

       The ADA Platform in Offender 360 has been completed and populated, as of December

12, 2018. See Exhibit 1 for updated list of deaf or hard of hearing offenders.

       VIII. AUXILIARY AIDS AND SERVICES PRIOR TO THE AUXILIARY AIDS
             AND SERVICES ASSESSMENT

        IDOC continues to provide offenders with disabilities accommodations through the

interactive process. Offenders who have been identified as deaf or hard of hearing enter into an

interactive dialogue with facility ADA Coordinators and Communication Plans are completed.

Accommodations for offenders can include, but are not limited to the following: vibrating

watches; over the ear headphones, Video Relay Service phone calls; and white boards to carry.

       The IDOC Training Academy recently updated training materials that include information

about the Holmes agreement and treatment of the deaf and hard of hearing. These materials are

available in annual Cycle Training, Pre-Service Orientation Training, ADA Coordinator Training,

and Cadet Training. See Exhibit 2.

       XI.      ORIENTATION

         Offender orientation manuals have been updated at all facilities and distributed to

offenders. See Exhibit 3.

       XVIII. CREATION AND DISSEMINATION OF MATERIALS
              MEMORIALIZING DEAF AND HARD OF HEARING INMATES’
              RIGHTS

       Facilities were sent new pages to add to their orientation manuals regarding deaf and hard

of hearing offenders’ rights and services available. The new pages have been incorporated into the

orientation manuals. See Exhibit 3.




                                                 2
     Case: 1:11-cv-02961 Document #: 464 Filed: 01/04/19 Page 3 of 4 PageID #:7912



        XV.    EQUAL ACCESS TO PRISON EMPLOYMENT

        IDOC is not aware of any instances at this point where a deaf or hard-of-hearing offender

was denied an employment opportunity.

        XVI. HAND RESTRAINTS REGARDING DEAF AND HARD OF HEARING
             INMATES

        The operational bulletin regarding IDOC’s hand restraint policy is attached. See Exhibit
4.

        XIX. MONITORING AND REPORTING

        The Agreement requires reporting of compliance every 120 days. This report satisfies

that requirement and updates the report filed during November 2018. Additionally, the

attachments to the report contain the required elements as noted below.

        Exhibit 1 contains a listing of all inmates identified through the Offender 360 platform as

Deaf or Hard of Hearing and the location where each is housed. It should be noted that this

listing also contains the name of offenders who have other disabilities not relevant to this

settlement agreement. [Under Seal]

        Exhibit 2 contains updates to IDOC’s ADA training for coordinators.

        Exhibit 3 contains updates to IDOC’s offender orientation.

        Exhibit 4 contains an operational bulletin regarding IDOC’s hand restraint policy. [Under

Seal]

        Exhibit 5 contains a copy of all grievances filed after the date of this Agreement alleging

facts that, if true, would be violations of this Settlement Agreement and a copy of any responses

to such grievances and a description of the resolution of such grievances. In addition, the

attachment contains a record showing interpreter services provided after the date of the

Agreement, which includes the inmate for whom each interpreting service was provided; the date



                                                 3
   Case: 1:11-cv-02961 Document #: 464 Filed: 01/04/19 Page 4 of 4 PageID #:7913



the service was provided; the reason/event for which the service was provided; and the name of

the interpreter. [Under Seal]

       Exhibit 6 contains IDOC’s hearing screening and treatment protocol, as well as two

additional nursing protocols.

       Exhibit 7 contains a warden’s memorandum from August 2018 regarding the terms of

this case’s settlement agreement.

       Exhibit 8 contains facility updates regarding hearing screenings and audiological

examinations. [Under Seal]

       Exhibit 9 supplements the list of IDOC’s ADA coordinators.



Dated: January 4, 2019                                     Respectfully submitted,



                                                           _/s/ Michael D. Arnold_______
                                                           Michael D. Arnold
                                                           Assistant Attorney General
                                                           General Law Bureau
                                                           100 W. Randolph, 13th Floor
                                                           Chicago, IL 60601
                                                           Telephone: (312) 814-3720
                                                           marnold@atg.state.il.us

                                                           Counsel for Defendant




                                CERTIFICATE OF SERVICE

       The undersigned certifies that a copy of the foregoing DEFENDANT’S FIRST REPORT
TO THE COURT was served on all counsel of record on, by filing a copy of the same through
the Court’s CM/ECF filing system.

                                                           /s/ Michael D. Arnold



                                               4
